This opinion is subject to administrative correction before final disposition.




                                  Before
                   TANG, J. STEPHENS, and ATTANASIO
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         German A. CHAVEZ
                     Sergeant (E-5), U.S. Marine Corps
                                Appellant

                              No. 201900147

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major John L. Ferriter, USMC; Lieutenant Colonel
   Jeffrey V. Munoz, USMC. Sentence adjudged 27 February 2019 by a
   special court-martial convened at Marine Corps Base Camp Pend-
   leton, CA, consisting of a military judge sitting alone. Sentence ap-
   proved by convening authority: reduction to E-1, confinement for 89
   days, and a bad-conduct discharge1.
   For Appellant: Captain Jeremiah J. Sullivan, III, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________



   1  The Convening Authority suspended confinement in excess of 6 months pursu-
ant to a pretrial agreement.
                   United States v. Chavez, No. 201900147


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
    However, we note that the “Action” section of the court-martial order
(CMO) does not accurately reflect that the suspended bad-conduct discharge
is to be remitted. Although we find no prejudice from this scrivener’s error,
the appellant is entitled to have court-martial records that correctly reflect
the content of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-
M. Ct. Crim. App. 1998). Accordingly, the supplemental CMO shall reflect
that the suspended bad-conduct discharge is to be remitted 6 months from
the date of the CMO, unless sooner vacated.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2